Citation Nr: 0719364	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-31 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to service connection for residuals of 
fractures of the tibia and fibula of the right lower 
extremity.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey. 

In a September 2002 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating.  The veteran filed claim for an 
increased (compensable) rating for his bilateral hearing loss 
disability in September 2003.  In the veteran's September 
2003 claim, the veteran also filed claims for service 
connection for disabilities of the right leg (construed as a 
claim for service connection for residuals of fractures of 
the tibia and fibula) and right knee.

The RO issued an October 2004 rating decision that denied the 
claim for an increased rating and denied the veteran's claims 
for service connection.  The veteran filed a timely notice of 
disagreement to the October 2004 rating decision.  The RO 
issued a September 2005 statement of the case and the veteran 
filed a timely substantive appeal (VA Form 9).

The veteran testified before the undersigned Veterans Law 
Judge in May 2006.  A copy of the transcript of that hearing 
has been made part of the record.

The issues of entitlement to service connection for a right 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims adjudicated 
on the merits has been obtained; the veteran has been 
provided notice of the evidence necessary to substantiate 
these claims and has been notified of what evidence he should 
provide and what evidence VA would obtain; there is no 
indication that the veteran has evidence pertinent to these 
claims that he has not submitted to VA.

2.  The veteran has hearing loss in the right ear with a 
Numeric Designation of III and hearing loss in the left ear 
with a Numeric Designation of II, when considering the 
audiological test of record which indicated the most severe 
hearing loss. 

3.  The veteran's pre-enlistment examination revealed healed, 
plated fractures of the lower right tibia and fibula; post-
traumatic arthritis of the right ankle in the area of the 
pre-existing fractures was first shown during service and was 
confirmed by X-ray examination in recent years; there is no 
indication of an intercurrent post-service injury involving 
the lower right leg or ankle.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.1-4.16, 4.85, Diagnostic Code 6100 (2006). 

2.  Service connection for post-traumatic arthritis of the 
right ankle due to pre-existing healed, plated fractures of 
the lower right tibia and fibula is warranted.  38 U.S.C.A. 
§§ 1110, 1153 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.306 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

As service connection is granted for post-traumatic arthritis 
of the right ankle due to pre-existing healed fractures of 
the lower right tibia and fibula, no further development is 
warranted for this claim.

The Board finds that VA has met these duties with regard to 
the other claim adjudicated on the merits in this decision, 
entitlement to a compensable rating for hearing loss.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in July 2002, January 2004, April 2004 and June 2004 fulfills 
the provisions of 38 U.S.C.A. § 5103(a).  The veteran was 
informed about the information and evidence not of record 
that is necessary to substantiate the claim; the information 
and evidence that VA will seek to provide; and the 
information and evidence the claimant is expected to provide; 
and to provide any evidence in his possession that pertains 
to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Regarding the veteran's 
claim for an increased rating for bilateral hearing loss, the 
veteran was not provided adequate notification under the VCAA 
until after the September 2002 rating decision.  However, the 
veteran's claim was readjudicated in a September 2005 
statement of the case.  The United States Court of Appeals 
for the Federal Circuit has held that timing-of-notice errors 
can be "cured" by notification followed by readjudication.  
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) ("The Federal Circuit specifically mentioned two 
remedial measures:  (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The Court has held that a statement of the case that complies 
with applicable due process and notification requirements 
constitutes a readjudication decision.  See Prickett, supra 
(holding that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield II, 444 F.3d at 1333-34.  
As the timing error has been "cured" by the readjudication 
of the claim for an increased rating for bilateral hearing 
loss, the Board finds that the presumption that the original 
timing error was prejudicial has been rebutted.  See Sanders 
v. Nicholson, No. 06-7001 (U.S. Fed. Cir. May 16, 2007).

VA did provide notice of the two Dingess elements in April 
2006, but this was after the last readjudication of the claim 
for a compensable rating for hearing loss.  Where such a 
timing error occurred, the Board must presume that the error 
was prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders v. Nicholson, -- F.3d --, 2007 WL 
142720, *5, *7, *9, *10 (Fed. Cir.) (recognizing that "VCAA 
notice errors are reviewed under a prejudicial error rule" 
and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Court, the burden shifts to VA 
to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the Court of Appeals for Veterans 
Claims' holding that an appellant before the Court has the 
initial burden of demonstrating prejudice due to VA error 
involving: (1) providing notice of the parties' respective 
obligations to obtain the information and evidence necessary 
to substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at *10 ("this opinion 
does not . . . change the rule that reversal resulted the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.; accord 
Sanders, supra.  "[A]n error is not prejudicial when [it] 
did not affect 'the essential fairness of the 
[adjudication],'" see id., at 121, and non-prejudicial error 
may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra, at *7; accord Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.    

In the instant case, timely notice of the two Dingess 
elements would not have operated to alter the outcome in the 
instant case where evidence establishing a compensable 
hearing loss is lacking.  Sanders, at *5 (recognizing that 
"a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice").  In addition, the Board finds it 
noteworthy that the veteran and his accredited representative 
testified at a May 2006 Board hearing, after he had received 
the belated (April 2006) Dingess notice wherein he raised no 
issue with respect to this matter.  In view of the foregoing, 
the Board cannot conclude that this defect in timing affected 
the essential fairness of the adjudication, and therefore the 
presumption of prejudice is rebutted.  Id., at *10.  

Further, while the veteran does not have the burden of 
demonstrating prejudice, it is  pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence includes private 
medical records, service medical records, and VA medical 
records, including reports from VA audiological examinations 
performed in July 2002 and January 2004.  The Board finds the 
examinations were thorough in nature and provided adequate 
findings for rating the veteran's hearing loss.  There is 
sufficient medical evidence on file for the Secretary to make 
a decision on the claim.  Thus, there is no duty to provide 
another examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Hearing Loss: Law and Regulations

The veteran contends, in essence, that his hearing loss 
constitutes a compensable disability.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

In a case which does not rise from an initial grant of 
service connection, the current level of disability is of 
primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.   Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

Diagnostic Code 6100, located in 38 C.F.R. § 4.85, sets out 
the criteria for evaluating hearing impairment using puretone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Under Table VI, a Roman numeral 
designation (I through XI) for hearing impairment is found 
based on a combination of the percent of speech 
discrimination scores and the puretone threshold average.  
38 C.F.R. § 4.85(b).  Table VIA will be used, which assigns a 
Roman numeral designation solely on the puretone threshold 
average, when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc.  
38 C.F.R. § 4.85(c).  The puretone threshold average is the 
sum of the puretone threshold at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman 
numeral designations determined using Table VI or Table VIA 
are combined using Table VII to find the percentage 
evaluation to be assigned for the hearing impairment.  

38 C.F.R. § 4.86 allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when there are exceptional patterns of hearing impairment.  
The regulation is applicable where testing shows that the 
veteran had puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
Hertz) or when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 or more decibels at 2000 Hertz.  See 
38 C.F.R. § 4.86.  

Factual Background

The record indicates that the veteran wears hearing aids.  He 
underwent a July 2002 VA audiological examination, which 
revealed puretone thresholds, in decibels, as follows:

HERTZ

1000
2000
3000
4000
RIGHT
50
55
60
80
LEFT
45
50
60
80

The veteran had Maryland CNC test scores of 90 percent in the 
right ear and 92 percent in the left ear.  The audiologist 
found that the veteran had mild sloping to profound bilateral 
hearing loss.

The veteran underwent an additional VA audiological 
examination in January 2004.  The puretone thresholds were 
recorded as follows:


1000
2000
3000
4000
RIGHT
50
60
65
80
LEFT
45
55
60
85

The veteran had Maryland CNC test scores of 92 percent 
bilaterally.  The veteran reported that he has worked as a 
dentist for over 40 years.  The veteran remarked that his 
hearing loss negatively affected his life as it decreases 
effective communication with family, friends and coworkers.



Analysis

The audiological testing results of record do not show that 
the veteran has an exceptional pattern of hearing impairment 
as defined by 38 C.F.R. § 4.86.  Using the audiological 
testing results from the July 2002 examination, the veteran 
had puretone threshold averages of 61 in the right ear and 59 
in the left ear and speech discrimination scores of 90 
percent in the right ear and 92 percent in the left ear.  
Using Table VI, located in 38 C.F.R. § 4.85, the veteran's 
hearing had a numeric designation of III in the right ear and 
a numeric designation of II in the left ear.  Under Table 
VII, also located in 38 C.F.R. § 4.85, the numeric 
designation of III (poorer ear) converges with the numeric 
designation of II (better ear) at a point that indicates a 0 
(noncompensable) percent rating.

Using the audiological testing results from the January 2004 
examination, the veteran had puretone threshold averages of 
64 in the right ear and 61 in the left ear and speech 
discrimination scores of 92 percent in the right ear and 92 
percent in the left ear.  Using Table VI, the veteran's 
hearing had a numeric designation of II in the right ear and 
a numeric designation of II in the left ear.  Under Table 
VII, the numeric designation of II converges with the numeric 
designation of II at a point that indicates a 0 
(noncompensable) percent rating.  Accordingly, based on the 
audiological test results, the veteran is not entitled to an 
increased rating for bilateral hearing loss.  

The Board has considered the statements made by and on behalf 
of the veteran regarding his hearing loss.  However, the 
schedular criteria are specific, and the veteran's hearing 
loss is simply not of sufficient severity to warrant a 
compensable rating based upon either examination in recent 
years.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (the assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometric evaluations are rendered).

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  Although the veteran 
asserted that his hearing loss disability decreases his 
ability to have effective communication with his coworkers, 
there is no supportive evidence of record to demonstrate that 
his hearing impairment causes marked interference with 
employment or necessitated frequent hospitalization.  In the 
absence of requisite factors, the criteria for submission for 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claim for an initial compensable rating for 
bilateral hearing loss must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).

Service Connection for Residuals of Fractures of the Right 
Lower Tibia and Fibula

The veteran fractured his right tibia and fibula in a 1948 
automobile accident, prior to entering service.  The veteran 
contends that the residual disability from these fractures 
underwent a permanent worsening during service.

The service medical records include the report of the medical 
examination performed in January 1951, prior to the veteran's 
enlistment.  The report indicates that an X-ray of the right 
leg revealed a healed plated fracture of the lower end of the 
shaft of the tibia and a healed plated facture of the lower 
end of the shaft of the fibula.  

A June 1951 progress note details the veteran's disability of 
the lower right extremity.  The clinician noted that since 
the injury prior to service the veteran had complained of 
intractable pain in the right ankle and leg.  At this time, 
the veteran reported that the pain had always been so great 
as to make any prolonged weight bearing impossible for him.  
The clinician noted that, during the two and half months 
since entrance in the service, the veteran had been able to 
complete three days of basic training and that the veteran 
had been treated in a hospital with physiotherapy.  The 
clinician reported that from an anatomical standpoint the 
veteran's leg met the minimum physical requirements of the 
Army but that there was no basis to doubt the veteran's 
complaints of severe intractable pain.

A September 26, 1952 entry in a service medical record 
reveals that the veteran had traumatic arthritis of the right 
ankle.  The report of medical examination completed in March 
1953, upon the veteran's discharge from service, noted that 
the veteran had a scar of the right ankle and had a plate in 
the lower tibia.

The veteran underwent a VA examination in February 2004.  The 
veteran noted that with time, his right ankle began to bother 
him more and more.  The examiner found that the veteran had 
early degenerative joint disease of the right ankle that was 
due to the old fracture.

The record indicates that the veteran entered service with a 
disability stemming from the pre-service fractures of the 
tibia and fibula of the right lower extremity.  See 38 C.F.R. 
§ 3.304(b).  The X-ray taken just prior to the veteran's 
entry into service did not reveal arthritis.  The service 
medical record dated September 26, 1952, however, noted that 
an X-ray revealed that the veteran had traumatic arthritis of 
the right ankle and the arthritis in this particular joint 
was confirmed by X-ray examination in recent years.  There is 
no indication of an intercurrent post-service injury 
involving the lower right leg or ankle. 

In view of the foregoing, the Board finds that service 
connection for post-traumatic arthritis of the right ankle 
due to pre-existing healed, plated fractures of the lower 
right tibia and fibula is warranted.  38 U.S.C.A. §§ 1110, 
1153; 38 C.F.R. §§ 3.303, 3.306.



ORDER

An initial compensable rating for bilateral hearing loss is 
denied.

Service connection for post-traumatic arthritis of the right 
ankle is granted.


REMAND

Regarding the claim for entitlement to service connection for 
a right knee disability, although the veteran has previously 
contended that his disability was directly incurred in 
service, his main contention is that he has a right knee 
disability that was caused by (secondary) to the residuals of 
fractures of the tibia and fibula of the right lower 
extremity disability.

In light of the grant of service connection for post-
traumatic arthritis in the distal tibia and fibula or right 
ankle, an examination is warranted to determine if the 
veteran's right knee disability was caused or aggravated by 
his service-connected right ankle disability.  38 C.F.R. 
§ 3.310.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

The notification letter should inform 
the veteran of the evidence needed to 
substantiate the underlying claims.  
Specifically, the letter should: (a) 
inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claims for 
the benefits sought; (b) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
(c) inform the veteran about the 
information and evidence the veteran is 
expected to provide; and (d) request 
that the veteran provide any evidence in 
the veteran's possession that pertains 
to the claims.  

The veteran must be provided notice of 
the evidence needed to substantiate a 
secondary service connection claim.

Further, the AMC/RO should provide the 
veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the benefits sought 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  In notifying the veteran of the 
information and evidence needed to 
substantiate his claim for service 
connection for a right knee disability, 
to include as secondary to post-
traumatic arthritis of the right ankle 
due to healed fractures of the tibia and 
fibula of the right lower extremity, the 
AMC/RO must include 38 C.F.R. § 3.310 
and the amendment to that regulation, 
effective October 10, 2006.

3.  The AMC/RO should obtain from the 
veteran the names and addresses of all 
medical professionals who have ever 
treated the veteran for right knee and 
right ankle disabilities.  

All VA medical examination and treatment 
reports, and any private medical records 
that have not been obtained, which 
pertain to the veteran's right knee and 
right ankle disabilities must be 
obtained for inclusion in his claims 
file.

4.  Thereafter, the veteran's claims 
file and a copy of this opinion should 
be sent to the examiner who performed 
the February 2004 VA joint examination 
(if possible).   

Following a review of the relevant 
evidence in the claims file, the 
examiner must address the following 
questions:

Is it at least as likely as not 
(50 percent or greater 
probability) that any right 
knee disability that is 
currently present was caused or 
aggravated by the veteran's 
service-connected post-
traumatic arthritis of the 
right ankle?

The physician is advised that 
the term "as likely as not" 
does not mean within the realm 
of possibility.  Rather, it 
means that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is 
medically sound to find in 
favor of causation as to find 
against causation.  More likely 
and as likely support the 
causal relationship or 
aggravation; less likely weighs 
against the claim.

The physician is also advised 
that aggravation for legal 
purposes is defined as a 
worsening of the underlying 
disability beyond its natural 
progression versus a temporary 
flare-up of symptoms.

The examiner is requested to 
provide a rationale for any 
opinion provided.  If the 
clinician is unable to answer 
any question presented without 
resort to speculation, he 
should so indicate.

If the veteran's right knee 
disability was aggravated by 
his right ankle disability, to 
the extent that is possible, 
the examiner is requested to 
provide an opinion as to 
approximate baseline level of 
severity of the right knee 
disability (e.g., slight, 
moderate) before the onset of 
aggravation.

If the examiner finds that a 
new examination is required, 
such arrangements should be 
made.  Further, if the examiner 
who performed the February 2004 
examination is not available, 
appropriate arrangement should 
be made to have the veteran 
examined by a another 
clinician.

5.  Thereafter, the veteran's claim of 
entitlement to secondary service 
connection for a right knee disability 
must be readjudicated on the basis of 
all of the evidence of record and all 
governing legal authority.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative must 
be provided with a supplemental 
statement of the case, which includes 38 
C.F.R. § 3.310(a) and the amendment to 
that regulation, effective October 10, 
2006.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purposes of this remand are to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


